                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                   PIKEVILLE

 BRANDI JANE ADAMS,                           )
                                              )
       Plaintiff,                             )         Civil No. 7:19-cv-00085-GFVT
                                              )
 v.                                           )
                                              )                 JUDGMENT
 ANDREW SAUL, Acting Commissioner of          )
 Social Security,                             )
                                              )
       Defendant.
                                     *** *** *** ***

      In accordance with the Order entered contemporaneously herewith, and pursuant to Rule

58 of the Federal Rules of Civil Procedure, it is ORDERED AND ADJUDGED as follows:

      1.      Judgment is ENTERED in favor of the Defendant;

      2.      This is a FINAL and APPEALABLE ORDER, there is no just cause for delay;

and

      3.      All issues having been resolved, this case is STRICKEN from the active docket.

      This the 9th day of April, 2020.
2
